DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawing objections:  Drawing objections of previous office action are hereby withdrawn in view of the amendments to claims.

Applicant’s arguments, see the remarks and amendments, filed on 12/16/2020 with respect to claims 1-8 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-8 has been withdrawn. 
   .. 
 
Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest “A plasma treatment device for carrying out a dielectric barrier plasma discharge, comprising: at least one electrode unit comprising a treatment side; a supply unit with which the at least one electrode unit is mechanically connectable and is electrically contacted in order to be supplied with a supply voltage required for plasma generation, wherein the at least one electrode unit comprises an electrode arrangement shielded by a flat dielectric at least on the treatment side, wherein the supply unit is connectable to a plurality of different electrode units of different sizes each of which is configured to function as said at least one electrode unit, wherein said at least one electrode unit comprises an encoding which specifies a size and/or type of the at least one electrode unit; a recognition instrument which is part of or associated with the supply unit which recognizes the encoding of the at least one electrode unit when the at least one electrode unit is connected to the supply unit; and a control instrument which controls the supply unit to supply the at least one electrode unit with an amount of energy based on the size and/or type specified by the encoding of the at least one electrode unit” . Hence, claim 1 and depending claims 2-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-8 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/18/2021